DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
 

Response to Remarks
This communication is considered fully responsive to the amendment filed on 02/28/2022.
Claims 1-23, 28-29, 31-35 are pending and are examined in this office action. 
Claims 1, 17, 23, 28, 31-34 have been amended.
No claim has been added and no claim has been canceled.

Response to Arguments
Applicant’s arguments, filed on 02/28/2022, with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner found features modified  to claims that have changed the scope of the invention, Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 103 for the claims are moot. Applicant's remarks are considered as forward looking statement for the newly reconstructed claims.

In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using the prior art of record in the current prosecution of the claims as well a new prior art. See CHEN et al. (US 20160095137 A1).

Examiner’s Note: there are multiple “OR” options in some claims limitations. The Examiner will consider one of the OR options to address the limita6tion unless otherwise mentioned by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 28-29, 31, 34  are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by CHEN et al. (US 20160095137 A1; hereinafter as “CHEN”).

With respect to dependent claims: 
Regarding claim 28, CHEN teaches a user equipment (UE) for wireless communication (UE 1202 in wireless system 1200 communicate with an gNB 1204: [0085]), comprising: 
a memory (Fig. 12: memory 1205: [0085]); and 
one or more processors coupled with the memory (memory and processors are connected with each other: [0086]), the one or more processors configured to: 
receive a configuration message with a configured grant for a plurality of uplink transmissions (“eNB 1204 may communicate uplink resource grants 1280 to the UE 1202, which can indicate resources over which the UE 1202 can transmit ULL and/or LTE communications 1282 to the eNB 1204”: ([0085]; Fig. 15 element 1502:  UE receives one or more parameters related to transmitting the DM-RS in one or more TTI”: [0117]);
 determine, based at least in part on a demodulation reference signal port hopping configuration associated with the configured grant , at least one of: 
a first demodulation reference signal port to transmit a first transmission of the plurality of uplink transmissions (Fig. 15 element 1506, 1506;  “UE may receive one or more parameters related to transmitting the DM-RS in one or more TTIs”: [0117];  “the one or more parameters for transmitting the DM-RS may include one or more periodicity parameters for periodic transmission of the DM-RS, a bandwidth for transmitting the DM-RS, one or more frequency locations over which to transmit the DM-RS in configured TTIs (e.g., symbols), a hopping pattern to use in transmitting the DM-RS in different frequency locations over a number of configured TTIs, a number of antenna ports to use in transmitting the DM-RS”: [0117], See Fig. 8 and Fig. 11 : uRS (ie. DMRS1 for uPUCCH): “the one or more parameters may include an indication of a number of antenna ports to utilize in transmitting the uRS. For example, where the uRS relates to uPUCCH transmissions (and is transmitted in the uPUCCH region 808 as shown in FIG. 11, for example), the number of antenna ports can be fixed at one”: [0118]), or 
a second demodulation reference signal port, different from the first demodulation reference signal port, to transmit a second transmission of the plurality of uplink transmissions (Fig. 15 element 1506, 1506;  “a hopping pattern to use in transmitting the DM-RS in different frequency locations over a number of configured TTIs [NOTE: a second demodulation reference signal port], a number of antenna ports to use in transmitting the DM-RS”: [0117], See Fig. 8 and Fig. 11 : uRS (ie. DMRS2 for uPUSCH): “the one or more parameters may include an indication of a number of antenna ports to utilize in transmitting the uRS. For example, where the uRS relates to uPUCCH transmissions (and is transmitted in the uPUCCH region 808 as shown in FIG. 11, for example), the number of antenna ports can be fixed at one”: [0118]) , or ; and 
at least one of:
 transmit, based at least in part on the demodulation reference signal port hopping configuration, and using the first demodulation reference signal port, the first transmission, OR transmit, based at least in part on the demodulation reference signal port hopping configuration and using the second demodulation reference signal port the second transmission (Fig. 15 element 1508 element 1510, element 1512: “Block 1508, the UE may transmit the DM-RS in the TTI based on determining to transmit the DM-RS.”: uRS/DMRS with TTS using frequency hopping pattern using specific antenna ports or specific frequency location”: “ In one example, as shown in timelines 1000, 1010 above, the DM-RS (e.g., uRS) transmitted by communicating component 661 may occupy one symbol. In addition, for example, each DM-RS may have configurable bandwidth, a configurable hopping pattern, such that the DM-RS can hop across subbands, different comb offsets, etc. (e.g., which can be determined by eNB 1204 and controlled via RS triggering component 1224 specifying one or more parameters to the UE 1202). Moreover, each DM-RS may have one or more ports that are non-precoded and/or can be indicated via cyclic shifts representative of the one or more ports. The cyclic shifting can be configured by RS triggering component 1224 and specified to UE 1202 (e.g., as part of the resource grant or otherwise).”:  [0120]).  

Regarding claims 1, 31, 34, the claim is interpreted and rejected for the same reason as set forth in claim 28.

With respect to dependent claims: 
Regarding claim 2, CHEN teaches, wherein the first transmission includes a first demodulation reference signal associated with the first demodulation reference signal port and the second transmission includes a second demodulation reference signal associated with the second demodulation reference signal port (See Fig. 10: uplink bandwidth allocation for two different uplink transmission:  “FIG. 10 illustrates example timelines 1000, 1010 for RS transmission in ULL communications. Timeline 1000 includes transmission of uPUCCH/uPUSCH 1004 in ULL frames that are of a symbol duration in an LTE subframe. In addition, ULL RS (also referred to as uRS) transmissions 1002 are depicted in timeline 1000 at different symbols. It is to be appreciated, as described, that transmission of uRS for a given UE can occur without transmission of uPUCCH and/or uPUSCH. In timeline 1000, transmission of uRS can be periodic (e.g., every 6 then 9 symbols), though transmission may be aperiodic as well. In either case, as described further below, triggering of uRS transmission can be specified by the eNB (e.g., in one or more resource grants to the UE or otherwise, as described herein).”: [0080];  see Fig. 8: “uRS can be transmitted for both uPUCCH and uPUSCH (e.g., uRS for uPUCCH can be a DM-RS to assist in demodulating communications over the uPUCCH, and uRS for uPUSCH can be a DM-RS to assist in demodulating communications over the uPUSCH). uRS for uPUCCH may be narrowband and in a semi-static frequency location, as depicted in the uRS regions 1102 in uPUCCH regions 808, while uRS for PUSCH may be wideband and potentially in dynamic frequency locations, as depicted in the uRS regions 1102 in the uPUSCH region 810.”:  [0083]). 
Regarding claim 3, CHEN teaches, wherein the first transmission includes first payload data and the second transmission includes second payload data  (See Fig. 11: “uRS can be transmitted for both uPUCCH and uPUSCH (e.g., uRS for uPUCCH can be a DM-RS to assist in demodulating communications over the uPUCCH, and uRS for uPUSCH can be a DM-RS to assist in demodulating communications over the uPUSCH). uRS for uPUCCH may be narrowband and in a semi-static frequency location, as depicted in the uRS regions 1102 in uPUCCH regions 808, while uRS for PUSCH may be wideband and potentially in dynamic frequency locations, as depicted in the uRS regions 1102 in the uPUSCH region 810”: [0082]-[0083]). 
Regarding claim 29, CHEN teaches, wherein the first transmission includes a first demodulation reference signal associated with the first demodulation reference signal port and the second transmission includes a second demodulation reference signal associated with the second demodulation reference signal port(See Fig. 10: uplink bandwidth allocation for two different uplink transmission:  “FIG. 10 illustrates example timelines 1000, 1010 for RS transmission in ULL communications. Timeline 1000 includes transmission of uPUCCH/uPUSCH 1004 in ULL frames that are of a symbol duration in an LTE subframe. In addition, ULL RS (also referred to as uRS) transmissions 1002 are depicted in timeline 1000 at different symbols. It is to be appreciated, as described, that transmission of uRS for a given UE can occur without transmission of uPUCCH and/or uPUSCH. In timeline 1000, transmission of uRS can be periodic (e.g., every 6 then 9 symbols), though transmission may be aperiodic as well. In either case, as described further below, triggering of uRS transmission can be specified by the eNB (e.g., in one or more resource grants to the UE or otherwise, as described herein).”: [0080];  see Fig. 8: “uRS can be transmitted for both uPUCCH and uPUSCH (e.g., uRS for uPUCCH can be a DM-RS to assist in demodulating communications over the uPUCCH, and uRS for uPUSCH can be a DM-RS to assist in demodulating communications over the uPUSCH). uRS for uPUCCH may be narrowband and in a semi-static frequency location, as depicted in the uRS regions 1102 in uPUCCH regions 808, while uRS for PUSCH may be wideband and potentially in dynamic frequency locations, as depicted in the uRS regions 1102 in the uPUSCH region 810.”:  [0083]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4-23, 32-33, 35 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of TOOHER et al. (US 20160192385 A1; hereinafter as “TOOHER”).
With respect to dependent claims: 
Regarding claim 4, CHEN teaches claim 1 as above.  CHEN does not expressly disclose:: the method of claim 1, wherein the first transmission includes a first communication and the UE is configured to transmit the first transmission in a first transmission occasion, and wherein the second transmission includes a second communication that is different from the first communication and that is different from the first transmission occasion and the UE is configured to transmit the second transmission in a second transmission occasion.
TOOHER, in the same field of endeavor, discloses: the method of claim 1, wherein the first transmission includes a first communication and the UE is configured to transmit the first transmission in a first transmission occasion, and wherein the second transmission includes a second communication that is different from the first communication and that is different from the first transmission occasion and the UE is configured to transmit the second transmission in a second transmission occasion ( Fig 6: “the first time slot 602 that includes the DM-RS transmission 620 may be different (e.g., a different position) than the OFDM symbol of the second time slot 604 that includes the DM-RS transmission 620”: NOTE: two times slots with different payloads for two different communications:  [0092]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of TOOHER to the method of CHEN in order to dynamically switching between uplink DM-RS transmission schedule and for performing retransmission with dynamic uplink DM-RS transmission schedule switching (TOOHER, [0003]).   
Regarding claim 5, CHEN teaches claim 1 as above.  CHEN does not expressly disclose:: the method of claim 1, wherein the UE is configured to determine at least one of the first demodulation reference signal port or the second demodulation reference signal port based at least in part on at least one of a user equipment identifier, a configured grant occasion index, a repetition opportunity index, a slot index, a mini-slot index, a symbol index, a DMRS location index, a resource block group index, or an uplink configured grant index.
TOOHER, in the same field of endeavor, discloses, the method of claim 1, wherein the UE is configured to determine at least one of the first demodulation reference signal port or the second demodulation reference signal port based at least in part on at least one of a user equipment identifier, a configured grant occasion index, a repetition opportunity index, a slot index, a mini-slot index, a symbol index, a DMRS location index, a resource block group index, or an uplink configured grant index (WTRU may be configured via higher level signaling with one or more of DM-RS transmission schedules, for example, with an index (e.g., each with an index): [0116]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of TOOHER to the method of CHEN in order to dynamically switching between uplink DM-RS transmission schedule and for performing retransmission with dynamic uplink DM-RS transmission schedule switching (TOOHER, [0003]).   

Regarding claim 6, CHEN teaches claim 1 as above.  CHEN does not expressly disclose:: the method of claim 1, wherein the first transmission is a particular communication and the UE is configured to transmit the first transmission in a particular transmission occasion, and wherein the second transmission is a repetition of the particular communication and the UE is configured to transmit the second transmission in the particular transmission occasion. 

TOOHER, in the same field of endeavor, discloses, the method of claim 1, wherein the first transmission is a particular communication and the UE is configured to transmit the first transmission in a particular transmission occasion, and wherein the second transmission is a repetition of the particular communication and the UE is configured to transmit the second transmission in the particular transmission occasion (dynamically switching between uplink DM-RS transmission schedule and for performing retransmission with dynamic uplink DM-RS transmission schedule switching: [0003]; dynamically switching DM_RS transmission schedules: [0117]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of TOOHER to the method of CHEN in order to dynamically switching between uplink DM-RS transmission schedule and for performing retransmission with dynamic uplink DM-RS transmission schedule switching (TOOHER, [0003]).   

Regarding claim 7, CHEN teaches claim 1 as above.  CHEN does not expressly disclose: the method of claim 1, wherein the UE is configured to transmit the first transmission in a first slot or mini-slot and the second transmission in a second slot or mini-slot that is different from the first slot or mini-slot.

TOOHER, in the same field of endeavor, discloses, the method of claim 1, wherein the UE is configured to transmit the first transmission in a first slot or mini-slot and the second transmission in a second slot or mini-slot that is different from the first slot or mini-slot (The DM-RS transmission schedule to be used may be a function of the frame, subframe, and/or time slot number. A WTRU may be configured with sets of subframes for a (e.g., each) DM-RS transmission schedule, for example, for semi-persistent scheduling. The WTRU may determine the DM-RS transmission schedule based on a previously used DM-RS transmission schedule. For example, if a first subframe uses a first DM-RS transmission schedule, the next scheduled subframe may switch to a different DM-RS transmission schedule, for example, in a pre-configured order. The WTRU may be configured to switch DM-RS transmission schedules for each retransmission, for example, in a pre-configured order. [0118]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of TOOHER to the method of CHEN in order to dynamically switching between uplink DM-RS transmission schedule and for performing retransmission with dynamic uplink DM-RS transmission schedule switching (TOOHER, [0003]).   

Regarding claim 8, CHEN teaches claim 1 as above.  CHEN does not expressly disclose: the method of claim 1, wherein the UE is configured to transmit the first transmission using a first portion of a physical uplink shared channel transmission and the second transmission using a second portion of the physical uplink shared channel transmission that is different from the first portion of the physical uplink shared channel transmission. 

TOOHER, in the same field of endeavor, discloses, the method of claim 1,
Wherein the UE is configured to transmit the first transmission using a first portion of a physical uplink shared channel transmission and the second transmission using a second portion of the physical uplink shared channel transmission that is different from the first portion of the physical uplink shared channel transmission. (A WTRU may be configured to determine to use a DM-RS transmission schedule, for example, out of a plurality of DM-RS transmission schedules. The DM-RS transmission schedule may be characterized by a DM-RS transmission being mapped to a single OFDM symbol of a subframe of a data stream. As such, the DM-RS transmission may be mapped to a single time slot of the subframe. The OFDM symbol may be associated with a first time slot of the subframe and the DM-RS transmission schedule may be characterized by Physical Uplink Shared Channel (PUSCH) transmission and/or Physical Uplink Control Channel (PUCCH) control information being mapped to a corresponding OFDM symbol of a second time slot of the subframe of the data stream (e.g., as shown in FIG. 3A). The OFDM symbol may be associated with a second time slot of the subframe and the DM-RS transmission schedule may be characterized by PUSCH transmission and/or PUCCH control information being mapped to a corresponding OFDM symbol of a first time slot of the subframe of the data stream (e.g., as shown in FIG. 3B). : [0081]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of TOOHER to the method of CHEN in order to dynamically switching between uplink DM-RS transmission schedule and for performing retransmission with dynamic uplink DM-RS transmission schedule switching (TOOHER, [0003]).   

Regarding claim 9, CHEN in view of TOOHER teaches claim 8 as above.  TOOHER further teaches, the method of claim 8, wherein the first portion is a first one or more symbols and the second portion is a second one or more symbols (In an example, a WTRU may determine the identity of a time slot that includes (and/or does not include) a DM-RS transmission based on the physical resource block(s) (PRB(s)) associated with an allocation. Therefore, the time slot used for DM-RS transmission may vary based on the PRB. For example, there may be a set of PRBs within a subframe where the first time slot includes a DM-RS transmission in an appropriate symbol of the first time slot. There may be a second set of PRBs, possibly overlapping the first set of PRBs, where the second time slot includes a DM-RS transmission in an appropriate symbol of the second time slot: [0083]). 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of TOOHER to the method of CHEN in order to dynamically switching between uplink DM-RS transmission schedule and for performing retransmission with dynamic uplink DM-RS transmission schedule switching (TOOHER, [0003]).   

Regarding claim 10, CHEN in view of TOOHER teaches claim 8 as above.  TOOHER further teaches, the method of claim 8, wherein the first portion is associated with a first frequency and the second portion is associated with a second frequency that is different than the first frequency (Fig. 6: two different frequency : [0091]). 

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of TOOHER to the method of CHEN in order to dynamically switching between uplink DM-RS transmission schedule and for performing retransmission with dynamic uplink DM-RS transmission schedule switching (TOOHER, [0003]).   

Regarding claim 11, CHEN in view of TOOHER teaches claim 8 as above.  TOOHER further teaches, the method of claim 8,, wherein the first portion is associated with a first demodulation reference signal in a particular slot of a transmission occasion and the second portion is associated with a second demodulation reference signal in the particular slot of the transmission occasion ([0083], “The OFDM symbol of the first time slot 602 that includes the DM-RS transmission 620 may be different (e.g., a different position) than the OFDM symbol of the second time slot 604 that includes the DM-RS transmission 620. The number, order, and/or position of REs that include the DM-RS transmission 620 may vary between times slots of a subframe, between subframes of a data stream, and/or between PRBs associated with the DM-RS transmission 620.” [0092], [0101], [0102]). 

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of TOOHER to the method of CHEN in order to dynamically switching between uplink DM-RS transmission schedule and for performing retransmission with dynamic uplink DM-RS transmission schedule switching (TOOHER, [0003]).   

Regarding claim 12, CHEN teaches claim 1 as above.  CHEN does not expressly disclose: the method of claim 1, wherein the UE is configured to transmit the first transmission during a first one or more resource blocks of a slot and the second transmission during a second one or more resource blocks of the slot that is different than the first one or more resource blocks of the slot.
  TOOHER further teaches, the method of claim 1, wherein the UE is configured to transmit the first transmission during a first one or more resource blocks of a slot and the second transmission during a second one or more resource blocks of the slot that is different than the first one or more resource blocks of the slot (See Fig. 6: different resource blocks for transmitting DMRS:  [0092]). 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of TOOHER to the method of CHEN in order to dynamically switching between uplink DM-RS transmission schedule and for performing retransmission with dynamic uplink DM-RS transmission schedule switching (TOOHER, [0003]).   

Regarding claim 13, CHEN teaches claim 1 as above.  CHEN does not expressly disclose: wherein the UE is configured to determine a selected set of demodulation reference signal ports, which includes the first demodulation reference signal port and the second demodulation reference signal port, based at least in part on a quantity of repetitions of a physical uplink shared channel within a transmission occasion. 

TOOHER, in the same field of endeavor, discloses, wherein the UE is configured to determine a selected set of demodulation reference signal ports, which includes the first demodulation reference signal port and the second demodulation reference signal port, based at least in part on a quantity of repetitions of a physical uplink shared channel within a transmission occasion (DM-RS Schedule: [0136]; A DM-RS transmission schedule may be repeated over one or more pairs of subcarriers. A DM-RS transmission schedule may be repeated over x subcarriers. This repetition can be over multiple SC-FDMA symbols. For example, in a solution where DM-RS is transmitted in a single SC-FDMA symbol, the first x subcarriers may transmit a first symbol of the sequence, the second x subcarriers may transmit a second symbol of the sequence, and so on. This may be repeated for one or more, or each, transmission layer, whereby one, or more, or each, layer may be multiplexed on the same Rtes.: [0137]-[0139]). .

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of TOOHER to the method of CHEN in order to dynamically switching between uplink DM-RS transmission schedule and for performing retransmission with dynamic uplink DM-RS transmission schedule switching (TOOHER, [0003]).   

Regarding claim 14, CHEN, in view of TOOHER teaches claim 13 as above.  TOOHER further teaches,  The method of claim 13, wherein the UE is configured to select the selected set of demodulation reference signal ports based at least in part on a repetition opportunity index (A DM-RS transmission schedule may be repeated over x subcarriers. This repetition can be over multiple SC-FDMA symbols: 0137]-[0139]). 

Regarding claim 15, CHEN teaches claim 1 as above.  CHEN does not expressly disclose: the method of claim 1, wherein the configuration message configures a set of demodulation reference signal ports, which includes the first demodulation reference signal port and the second demodulation reference signal port, and wherein a quantity of demodulation reference signal ports is selected based at least in part on a repetition parameter such that each demodulation reference signal port, of the set of demodulation reference signal ports, corresponds to a repetition occasion. 

TOOHER, in the same field of endeavor, discloses, the method of claim 1, wherein the configuration message configures a set of demodulation reference signal ports, which includes the first demodulation reference signal port and the second demodulation reference signal port, and wherein a quantity of demodulation reference signal ports is selected based at least in part on a repetition parameter such that each demodulation reference signal port, of the set of demodulation reference signal ports, corresponds to a repetition occasion ( A DM-RS transmission schedule may be repeated over one or more pairs of subcarriers. A DM-RS transmission schedule may be repeated over x subcarriers. This repetition can be over multiple SC-FDMA symbols: [0137]; perhaps where the DM-RS may be repeated in multiple subcarriers (e.g., whether on the same SC-FDMA symbol or not), among other scenarios, a different OCC vector per layer can be applied over multiple subcarriers. For example, a first OCC vector `y` can be applied on one layer of DM-RS sequence symbols and another OCC vector `z` can be applied on another layer. : [0138] - [0139]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of TOOHER to the method of CHEN in order to dynamically switching between uplink DM-RS transmission schedule and for performing retransmission with dynamic uplink DM-RS transmission schedule switching (TOOHER, [0003]).   

Regarding claim 16, CHEN teaches claim 1 as above.  CHEN does not expressly disclose: the method of claim 1, wherein the first demodulation reference signal port is associated with a first demodulation reference signal pattern and the second demodulation reference signal port is associated with a second demodulation reference signal pattern that is different than the first demodulation reference signal pattern. 

TOOHER, in the same field of endeavor, discloses, the method of claim 1, wherein the first demodulation reference signal port is associated with a first demodulation reference signal pattern and the second demodulation reference signal port is associated with a second demodulation reference signal pattern that is different than the first demodulation reference signal pattern (the WTRU may use a different DM-RS transmission schedule. For example, two or more DM-RS transmission schedules may be defined, where in a first DM-RS transmission schedule the DM-RS is transmitted in a first slot and in a second DM-RS transmission schedule the DM-RS is transmitted in a second slot.   [0116]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of TOOHER to the method of CHEN in order to dynamically switching between uplink DM-RS transmission schedule and for performing retransmission with dynamic uplink DM-RS transmission schedule switching (TOOHER, [0003]).   

Regarding claim 17, CHEN teaches claim 1 as above.  CHEN does not expressly disclose: the method of claim 1, wherein the UE is configured to perform demodulation reference signal port hopping to use a plurality of demodulation reference signal ports, which includes the first demodulation reference signal port and the second demodulation reference signal port, concurrently on two or more bases of: a per transmission occasion basis, a per communication repetition basis, a per symbol group basis, or a per resource block group.

TOOHER, in the same field of endeavor, discloses, the method of claim 1, wherein the UE is configured to perform demodulation reference signal port hopping to use a plurality of demodulation reference signal ports, which includes the first demodulation reference signal port and the second demodulation reference signal port, concurrently on two or more bases of: a per transmission occasion basis, a per communication repetition basis, a per symbol group basis, or a per resource block group. (The WTRU may be indicated (e.g., explicitly indicated) what value of n may be used in the UL grant. Sequence-group hopping, sequence hopping, and/or cyclic-shift hopping may be re-initiated, for example, upon switching from one DM-RS transmission schedule to another, among other scenarios : [0128]-[0129]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of TOOHER to the method of CHEN in order to dynamically switching between uplink DM-RS transmission schedule and for performing retransmission with dynamic uplink DM-RS transmission schedule switching (TOOHER, [0003]).   

Regarding claim 18, CHEN in view of TOOHER teaches claim 17 as above.  TOOHER further teaches, the method of claim 17, wherein the UE is configured to separately determine a demodulation reference signal hopping configuration for each of the two or more bases and to apply each separately determined demodulation reference signal hopping configuration to a corresponding basis  ([0128]-[0130]).
Regarding claim 19, CHEN, in view of TOOHER teaches claim 17 as above.  TOOHER further teaches, the method of claim 17,, wherein the UE is configured to jointly determine a demodulation reference signal hopping configuration for all of the two or more bases (Sequence group hopping: [0128]-[0130]). 
Regarding claim 20, CHEN teaches REN teaches claim 1 as above.  CHEN does not expressly disclose, the method of claim 1, wherein the first transmission is a first multiple-input multiple-output transmission and the first demodulation reference signal port is a first port and a second port and the second transmission is a second multiple-input multiple-output transmission and the second demodulation reference signal port is a third port and a fourth port. 
TOOHER, in the same field of endeavor, discloses, the method of claim 1, wherein the first transmission is a first multiple-input multiple-output transmission and the first demodulation reference signal port is a first port and a second port and the second transmission is a second multiple-input multiple-output transmission and the second demodulation reference signal port is a third port and a fourth port (DMRS transmissions to perform MU-MIMO: [0136]-[0139]). 

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of TOOHER to the method of CHEN in order to dynamically switching between uplink DM-RS transmission schedule and for performing retransmission with dynamic uplink DM-RS transmission schedule switching (TOOHER, [0003]).   

Regarding claim 21, CHEN, in view of TOOHER teaches claim 20 as above.  TOOHER further teaches, the method of claim 20,, wherein the UE is configured to determine a hop from the first port to the third port using a particular hopping configuration and from the second port to the fourth port using the particular hopping configuration ( [0128]-[0139]). 

Regarding claim 22, CHEN in view of TOOHER teaches claim 20 as above.  TOOHER further teaches, the method of claim 20, wherein the UE is configured to determine a hop from the first port to the third port using a first hopping configuration and from the second port to the fourth port using a second hopping configuration that is different from the first hopping configuration (the DM-RS may be located in even subcarriers of SC-FDMA symbol 3 and in odd subcarriers of SC-FDMA symbol 10. The first layer's DM-RS sequence may be denoted by [a b c d e . . .]. In such scenarios, the symbol `a` may be placed in subcarrier 0 of SC-FDMA symbol 3 and/or subcarrier 1 of SC-FMDA symbol 10. Symbol `b` may be placed in subcarrier 2 of SC-FDMA symbol 3 and/or subcarrier 3 of SC-FDMA symbol 10, and so on. This may be repeated for one or more other DM-RS layers, whereby one or more, or each, layer may be multiplexed on the same REs. In some embodiments, perhaps in order to allow for the proper demodulation: [0137]-[0138]). 

Regarding claim 23, CHEN claim 1 as above.  CHEN does not expressly disclose: wherein the UE is configured to forgo transmitting using resources associated with a third demodulation reference signal port to enable one or more other UEs to transmit using the third demodulation reference signal port.
TOOHER, in the same field of endeavor, discloses, wherein the UE is configured to forgo transmitting using resources associated with a third demodulation reference signal port to enable one or more other UEs to transmit using the third demodulation reference signal port. (“in OFDM symbol in the time slots 602, 604 may include a DM-RS transmission 620, but the DM-RS transmission 620 may be included in a subset of the subcarriers of the OFDM symbols. For example, a subset of the subcarriers of a fourth OFDM symbol 606 of the first time slot 602 of the subframe 600 may include the DM-RS transmission 620, while the remaining subcarriers of the fourth OFDM symbol 606 may include user data and/or control signaling. Stated another way, one or more REs of a PRB of the fourth OFDM symbol 606 may include DM-RSs while the remaining REs of the PRB may include user data and/or control signaling. Similarly, a subset of the subcarriers of a fourth OFDM symbol 608 of the second time slot 604 of the subframe 600 may include the DM-RS transmission 620, while the remaining subcarriers of the fourth OFDM symbol 606 may include user data and/or control signaling.”: [0091]).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of TOOHER to the method of CHEN in order to dynamically switching between uplink DM-RS transmission schedule and for performing retransmission with dynamic uplink DM-RS transmission schedule switching (TOOHER, [0003]).   

Regarding claim 32, CHEN teaches claim 31 as above.  CHEN does not expressly disclose: wherein the apparatus is configured to transmit the first transmission using a first portion of a physical uplink shared channel transmission and the second transmission using a second portion of the physical uplink shared channel transmission that is different from the first portion of the physical uplink shared channel transmission.
TOOHER, in the same field of endeavor, discloses: wherein the apparatus is configured to transmit the first transmission using a first portion of a physical uplink shared channel transmission and the second transmission using a second portion of the physical uplink shared channel transmission that is different from the first portion of the physical uplink shared channel transmission ( Fig 6: “the first time slot 602 that includes the DM-RS transmission 620 may be different (e.g., a different position) than the OFDM symbol of the second time slot 604 that includes the DM-RS transmission 620”: NOTE: two times slots with different payloads for two different communications:  [0092]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of TOOHER to the method of CHEN in order to dynamically switching between uplink DM-RS transmission schedule and for performing retransmission with dynamic uplink DM-RS transmission schedule switching (TOOHER, [0003]).   

Regarding claim 33, CHEN teaches claim 31 as above.  CHEN does not expressly disclose: wherein the UE is configured to determine a selected set of demodulation reference signal ports, which includes the first demodulation reference signal port and the second demodulation reference signal port, based at least in part on a quantity of repetitions of a physical uplink shared channel within a transmission occasion.  

TOOHER, in the same field of endeavor, discloses, wherein the UE is configured to determine a selected set of demodulation reference signal ports, which includes the first demodulation reference signal port and the second demodulation reference signal port, based at least in part on a quantity of repetitions of a physical uplink shared channel within a transmission occasion (A DM-RS transmission schedule may be repeated over one or more pairs of subcarriers. A DM-RS transmission schedule may be repeated over x subcarriers. This repetition can be over multiple SC-FDMA symbols: [0137]; perhaps where the DM-RS may be repeated in multiple subcarriers (e.g., whether on the same SC-FDMA symbol or not), among other scenarios, a different OCC vector per layer can be applied over multiple subcarriers. For example, a first OCC vector `y` can be applied on one layer of DM-RS sequence symbols and another OCC vector `z` can be applied on another layer. : [0138] - [0139]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of TOOHER to the method of CHEN in order to dynamically switching between uplink DM-RS transmission schedule and for performing retransmission with dynamic uplink DM-RS transmission schedule switching (TOOHER, [0003]).   

Regarding claim 35, CHEN teaches claim 31 as above.  CHEN does not expressly disclose: wherein the configuration message configures a set of demodulation reference signal ports, which includes the first demodulation reference signal port and the second demodulation reference signal port, and wherein a quantity of demodulation reference signal ports is selected based at least in part on a repetition parameter such that each demodulation reference signal port, of the set of demodulation reference signal ports, corresponds to a repetition occasion.

TOOHER, in the same field of endeavor, discloses, wherein the configuration message configures a set of demodulation reference signal ports, which includes the first demodulation reference signal port and the second demodulation reference signal port, and wherein a quantity of demodulation reference signal ports is selected based at least in part on a repetition parameter such that each demodulation reference signal port, of the set of demodulation reference signal ports, corresponds to a repetition occasion ( A DM-RS transmission schedule may be repeated over one or more pairs of subcarriers. A DM-RS transmission schedule may be repeated over x subcarriers. This repetition can be over multiple SC-FDMA symbols: [0137]; perhaps where the DM-RS may be repeated in multiple subcarriers (e.g., whether on the same SC-FDMA symbol or not), among other scenarios, a different OCC vector per layer can be applied over multiple subcarriers. For example, a first OCC vector `y` can be applied on one layer of DM-RS sequence symbols and another OCC vector `z` can be applied on another layer. : [0138] - [0139]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of TOOHER to the method of CHEN in order to dynamically switching between uplink DM-RS transmission schedule and for performing retransmission with dynamic uplink DM-RS transmission schedule switching (TOOHER, [0003]).   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411                   

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411